Citation Nr: 0410133	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  98-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for 
hypertension, to include valvular disease and hypertensive heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to June 1945.

This appeal arises from an adverse decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California, 
dated in October 1997, that denied the veteran's claims of 
entitlement to an increased rating for hypertension, to include 
valvular disease and hypertensive heart disease.  The denial of 
was duly appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

A hearing was held in September 2003 in Oakland, California before 
the undersigned, who is the member of the Board rendering this 
decision and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


REMAND

The veteran is currently rated 100 percent disabled due to 
service-connected anxiety disorder and 40 percent disabled for 
hypertension, to include valvular disease and hypertensive heart 
disease.  

During the course of the veteran's hearing in September 2003, he 
reported that he was continuing to undergo treatment for his 
hypertensive heart disease.  VA treatment and evaluation records 
are constructively included within the record. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). If records of VA treatment 
or evaluation are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records. Id.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is remanded 
for the following development:  

1.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for hypertension and heart 
disease since May 2003.  After securing any necessary release, the 
RO should obtain these records.  The RO should insure that all VA 
medical records are attached to the claims folder. 

2.  The veteran should be afforded a VA heart examination by a 
cardiologist.  The claims folder should be made available to the 
examiner for review in connection with the examination.  All 
appropriate tests should be performed.  All clinical and special 
test findings should be reported in accordance with applicable 
rating criteria, to include the current status regarding 
congestive heart failure, if any; provide testing to determine 
METs and resulting dyspnea, fatigue, angina, dizziness, or 
syncope, if any; and obtain findings for ejection fraction as a 
percentage.  The cardiologist should review the record and 
determine whether the veteran's hypertension, and secondary heart 
disease, is separate and distinct from the veteran's anxiety 
disorder, commenting upon the previous examiner's opinions that 
the veteran's anxiety exacerbates the veteran's hypertension.

3.  After completion of the above, the RO should review the 
evidence of record and determine if the benefit sought can be 
granted.  The veteran and his representative should be furnished a 
supplemental statement of the case and be afforded an opportunity 
to respond.  Thereafter, the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



